Exhibit 10.71

EXECUTION VERSION

 

 

GUARANTY

dated as of

May 16, 2011

among

EGL HOLDCO, INC.,

as Guarantor

CERTAIN SUBSIDIARIES

IDENTIFIED HEREIN,

and

ROYAL BANK OF CANADA,

as Collateral Agent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS   

SECTION 1.01.

 

Credit Agreement

     1   

SECTION 1.02.

 

Other Defined Terms

     1    ARTICLE II    GUARANTY   

SECTION 2.01.

 

Guaranty

     2   

SECTION 2.02.

 

Guaranty of Payment

     2   

SECTION 2.03.

 

No Limitations

     2   

SECTION 2.04.

 

Reinstatement

     3   

SECTION 2.05.

 

Agreement To Pay; Subrogation

     3   

SECTION 2.06.

 

Information

     3   

SECTION 2.07.

 

Representations and Warranties

     4    ARTICLE III    SUBROGATION AND SUBORDINATION   

SECTION 3.01.

 

Contribution and Subrogation

     4   

SECTION 3.02.

 

Subordination

     4    ARTICLE IV    MISCELLANEOUS   

SECTION 4.01.

 

Notices

     4   

SECTION 4.02.

 

Waivers; Amendment

     4   

SECTION 4.03.

 

Collateral Agent’s Fees and Expenses, Indemnification

     5   

SECTION 4.04.

 

Successors and Assigns

     5   

SECTION 4.05.

 

Survival of Agreement

     6   

SECTION 4.06.

 

Counterparts; Effectiveness; Several Agreement

     6   

SECTION 4.07.

 

Severability

     6   

SECTION 4.08.

 

Right of Set-Off

     6   

SECTION 4.09.

 

Governing Law; Jurisdiction

     7   

SECTION 4.10.

 

WAIVER OF JURY TRIAL

     7   

SECTION 4.11.

 

Headings

     7   

SECTION 4.12.

 

Security Interest Absolute

     7   

SECTION 4.13.

 

Termination or Release

     8   

SECTION 4.14.

 

Additional Guarantors

     8   

 

-i-



--------------------------------------------------------------------------------

GUARANTY

GUARANTY dated as of May 16, 2011, among EGL HOLDCO, INC., certain Subsidiaries
of the Borrower (defined below) from time to time party hereto and ROYAL BANK OF
CANADA, as Collateral Agent.

Reference is made to the credit agreement dated as of May 16, 2011 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among EAGLE PARENT, INC., as borrower (the “Borrower”), EGL HOLDCO, INC.
(“Holdings”), ROYAL BANK OF CANADA, as administrative agent (in such capacity,
the “Administrative Agent”), and collateral agent (in such capacity, the
“Collateral Agent”), ROYAL BANK OF CANADA as swing line lender (in such
capacity, the “Swing Line Lender”), each Lender from time to time party thereto
and the other parties thereto. The Lenders have agreed to extend credit to the
Borrower and the Hedge Banks have agreed to enter into Secured Hedge Agreements
subject to the terms and conditions set forth in the Credit Agreement. The
obligations of the Lenders to extend such credit and of the Hedge Banks to enter
into Secured Hedge Agreements are conditioned upon, among other things, the
execution and delivery of this Agreement. Each Guarantor is an affiliate of the
Borrower, will derive substantial benefits from the extension of credit to the
Borrower pursuant to the Credit Agreement and is willing to execute and deliver
this Agreement in order to induce the Lenders to extend such credit and the
Hedge Banks to enter into Secured Hedge Agreements.

Accordingly, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Credit Agreement.

(a) Capitalized terms used in this Agreement and not otherwise defined herein
have the meanings specified in the Credit Agreement.

(b) The rules of construction specified in Article I of the Credit Agreement
also apply to this Agreement.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Agreement” means this Guaranty.

“Claiming Party” has the meaning assigned to such term in Section 3.02.

“Contributing Party” has the meaning assigned to such term in Section 3.02.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Guarantor” means Holdings and each Restricted Subsidiary listed on the
signature pages hereof under the caption “Guarantors” and each Restricted
Subsidiary that is a Wholly-Owned Material Subsidiary (other than any Excluded
Subsidiary and any JV Entity) that becomes a party to this Agreement after the
Closing Date.



--------------------------------------------------------------------------------

“Guaranty Parties” means, collectively, Holdings and each Guarantor.

“Guaranty Supplement” means an instrument in the form of Exhibit I hereto.

ARTICLE II

GUARANTY

SECTION 2.01. Guaranty. Each Guarantor absolutely, irrevocably and
unconditionally guarantees, jointly with the other Guarantors and severally, as
a primary obligor and not merely as a surety, the due and punctual payment and
performance of the Obligations. Each of the Guarantors further agrees that the
Obligations may be extended or renewed, in whole or in part, without notice to
or further assent from it, and that it will remain bound upon its guarantee
notwithstanding any extension or renewal of any Obligation. Each of the
Guarantors waives presentment to, demand of payment from and protest to the
Borrower or any other Guaranty Party of any of the Obligations, and also waives
notice of acceptance of its guarantee and notice of protest for nonpayment.

SECTION 2.02. Guaranty of Payment. Each of the Guarantors further agrees that
its guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Collateral Agent or any other Secured Party to any security held for the payment
of the Obligations, or to any balance of any deposit account or credit on the
books of the Collateral Agent or any other Secured Party in favor of the
Borrower or any other Person.

SECTION 2.03. No Limitations.

(a) Except for termination of a Guarantor’s obligations hereunder as expressly
provided in Section 4.13, the obligations of each Guarantor hereunder shall not
be subject to any reduction, limitation, impairment or termination for any
reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or set-off, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations, or otherwise. Without limiting the
generality of the foregoing, the obligations of each Guarantor hereunder shall
not be discharged or impaired or otherwise affected by (i) the failure of the
Collateral Agent or any other Secured Party to assert any claim or demand or to
enforce any right or remedy under the provisions of any Loan Document or
otherwise; (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, any Loan Document or any other
agreement, including with respect to any other Guarantor under this Agreement;
(iii) the release, non-perfection, impairment, exchange or substitution of any
security held by the Collateral Agent or any other Secured Party for the
Obligations; (iv) any default, failure or delay, willful or otherwise, in the
performance of the Obligations; or (v) any other act or omission that may or
might in any manner or to any extent vary the risk of any Guarantor or otherwise
operate as a discharge of any Guarantor as a matter of law or equity (other than
the indefeasible payment in full in cash of all the Obligations). Each Guarantor
expressly authorizes the Secured Parties to take and hold security for the
payment and performance of the Obligations, to exchange, waive or release any or
all such security (with or without consideration), to enforce or apply such
security and direct the order and manner of any sale thereof in their sole
discretion or to release or substitute any one or more other Guarantors or
obligors upon or in respect of the Obligations, all without affecting the
obligations of any Guarantor hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of the Borrower or any other
Guaranty Party or the unenforceability of the Obligations, or any part thereof
from any cause, or the cessation from any cause of the liability of the Borrower
or any other Guaranty Party, other than the indefeasible payment in full in cash

 

-2-



--------------------------------------------------------------------------------

of all the Obligations. The Collateral Agent and the other Secured Parties may
in accordance with the terms of the Collateral Documents, at their election,
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with the Borrower or any other Guaranty Party or exercise any
other right or remedy available to them against the Borrower or any other
Guaranty Party, without affecting or impairing in any way the liability of any
Guarantor hereunder except to the extent the Obligations have been fully and
indefeasibly paid in full in cash. To the fullest extent permitted by applicable
law, each Guarantor waives any defense arising out of any such election even
though such election operates, pursuant to applicable law, to impair or to
extinguish any right of reimbursement or subrogation or other right or remedy of
such Guarantor against the Borrower or any other Guaranty Party, as the case may
be, or any security.

(c) Each Guarantor, and by its acceptance of this Agreement, the Collateral
Agent and each other Secured Party, hereby confirms that it is the intention of
all such Persons that this Agreement and the Obligations of each Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of
Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar foreign, federal or state law to the extent
applicable to this Guaranty and the Obligations of each Guarantor hereunder. To
effectuate the foregoing intention, the Collateral Agent, the other Secured
Parties and the Guarantors hereby irrevocably agree that the Obligations of each
Guarantor under this Guaranty at any time shall be limited to the maximum amount
as will result in the Obligations of such Guarantor under this Guaranty not
constituting a fraudulent transfer or conveyance.

(d) Each Guarantor acknowledges that it will receive indirect benefits from the
financing arrangements contemplated by the Loan Documents and that the waivers
set forth in this Agreement are knowingly made in contemplation of such
benefits.

SECTION 2.04. Reinstatement. Each of the Guarantors agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Obligation, is rescinded or
must otherwise be restored by the Collateral Agent or any other Secured Party
upon the bankruptcy, insolvency or reorganization of the Borrower, any other
Guaranty Party or otherwise.

SECTION 2.05. Agreement To Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Collateral Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower or any other Guaranty Party to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Collateral Agent
for distribution to the Secured Parties in cash the amount of such unpaid
Obligation. Upon payment by any Guarantor of any sums to the Collateral Agent as
provided above, all rights of such Guarantor against the Borrower or any other
Guaranty Party arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article III.

SECTION 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s and each other Guaranty Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations, and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that none of
the Collateral Agent or the other Secured Parties will have any duty to advise
such Guarantor of information known to it or any of them regarding such
circumstances or risks.

 

-3-



--------------------------------------------------------------------------------

SECTION 2.07. Representations and Warranties. Each Guarantor hereby represents
and warrants that this Agreement (i) has been duly executed and delivered by
each Guarantor that is party hereto and (ii) constitutes a legal, valid and
binding obligation of such Guarantor, enforceable against each Guarantor that is
party hereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity.

ARTICLE III

SUBROGATION AND SUBORDINATION

SECTION 3.01. Contribution and Subrogation. Each Guarantor (a “Contributing
Party”) agrees (subject to Section 3.02) that, in the event a payment shall be
made by any other Guarantor hereunder in respect of any Obligation (the
“Claiming Party”), the Contributing Party shall indemnify the Claiming Party in
an amount equal to the amount of such payment, in each case multiplied by a
fraction of which the numerator shall be the net worth of the Contributing Party
on the date hereof and the denominator shall be the aggregate net worth of all
the Contributing Parties together with the net worth of the Claiming Party on
the date hereof (or, in the case of any Guarantor becoming a party hereto
pursuant to Section 4.14, the date of the Guaranty Supplement hereto executed
and delivered by such Guarantor). Any Contributing Party making any payment to a
Claiming Party pursuant to this Section 3.01 shall be subrogated to the rights
of such Claiming Party to the extent of such payment.

SECTION 3.02. Subordination.

(a) Notwithstanding any provision of this Agreement to the contrary, all rights
of the Guarantors under Section 3.01 and all other rights of indemnity,
contribution or subrogation under applicable law or otherwise shall be fully
subordinated to the indefeasible payment in full in cash of the Obligations. No
failure on the part of the Borrower or any Guarantor to make the payments
required by Section 3.01 (or any other payments required under applicable law or
otherwise) shall in any respect limit the obligations and liabilities of any
Guarantor with respect to its obligations hereunder, and each Guarantor shall
remain liable for the full amount of the obligations of such Guarantor
hereunder.

(b) Each Guarantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default and after notice from the Collateral Agent,
all Indebtedness owed by it to any Subsidiary shall be fully subordinated to the
indefeasible payment in full in cash of the Obligations.

ARTICLE IV

MISCELLANEOUS

SECTION 4.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement. All communications and notices hereunder
to any Guarantor shall be given to it in care of the Borrower as provided in
Section 10.02 of the Credit Agreement.

SECTION 4.02. Waivers; Amendment.

(a) No failure or delay by the Collateral Agent, any other Agent, any L/C Issuer
or any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Collateral Agent, any other Agent, the L/C Issuers and the Lenders hereunder
and under the other Loan Documents are cumula-

 

-4-



--------------------------------------------------------------------------------

tive and are not exclusive of any rights or remedies that they would otherwise
have. No waiver of any provision of this Agreement or consent to any departure
by any Guaranty Party therefrom shall in any event be effective unless the same
shall be permitted by paragraph (b) of this Section 4.02, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether the Collateral Agent, any other Agent, any
Lender or any L/C Issuer may have had notice or knowledge of such Default at the
time. No notice or demand on any Guaranty Party in any case shall entitle any
Guaranty Party to any other or further notice or demand in similar or other
circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Guaranty Party or Guaranty Parties with respect
to which such waiver, amendment or modification is to apply, subject to any
consent required in accordance with Section 10.01 of the Credit Agreement.

SECTION 4.03. Collateral Agent’s Fees and Expenses, Indemnification.

(a) The parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder from each Guarantor as provided
in Section 10.04 of the Credit Agreement as if such Section were set out in full
herein and reference to “the Borrower” therein were references to “each
Guarantor.”

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Guarantor agrees to indemnify the Collateral Agent and the other
Indemnitees (as defined in Section 10.05 of the Credit Agreement) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable and documented fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of, the execution, delivery or performance of this Agreement or any
claim, litigation, investigation or proceeding relating to any of the foregoing
agreements or instruments contemplated hereby, whether or not any Indemnitee is
a party thereto; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities and
related expenses resulted from (x) the gross negligence, bad faith or willful
misconduct of such Indemnitee or of any affiliate, director, officer, employee,
counsel, agent or attorney-in-fact of such Indemnitee or (y) a material breach
of this Agreement by such Indemnitee or of any affiliate, director, officer,
employee, counsel, agent or attorney-in-fact of such Indemnitee.

(c) Any such amounts payable as provided hereunder shall be additional
Obligations guaranteed hereby and secured by the other Collateral Documents. The
provisions of this Section 4.03 shall remain operative and in full force and
effect regardless of the termination of this Agreement or any other Loan
Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the invalidity or unenforceability of any
term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Collateral Agent or any other Secured
Party. All amounts due under this Section 4.03 shall be payable within ten days
of written demand therefor.

SECTION 4.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

 

-5-



--------------------------------------------------------------------------------

SECTION 4.05. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Guaranty Parties in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any Lender or on its
behalf and notwithstanding that the Collateral Agent, any other Agent, any L/C
Issuer or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended under
the Credit Agreement, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under any Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated.

SECTION 4.06. Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in counterparts, each of which shall constitute an original but all
of which when taken together shall constitute a single contract. Delivery of an
executed signature page to this Agreement by facsimile transmission or other
electronic communication shall be as effective as delivery of a manually signed
counterpart of this Agreement. This Agreement shall become effective as to any
Guarantor when a counterpart hereof executed on behalf of such Guarantor shall
have been delivered to the Collateral Agent and a counterpart hereof shall have
been executed on behalf of the Collateral Agent, and thereafter shall be binding
upon such Guarantor and the Collateral Agent and their respective permitted
successors and assigns, and shall inure to the benefit of such Guarantor , the
Collateral Agent and the other Secured Parties and their respective successors
and assigns, except that no Guarantor shall have the right to assign or transfer
its rights or obligations hereunder or any interest herein (and any such
assignment or transfer shall be void) except as expressly contemplated by this
Agreement or the Credit Agreement. This Agreement shall be construed as a
separate agreement with respect to each Guarantor and may be amended, modified,
supplemented, waived or released with respect to any Guarantor without the
approval of any other Guarantor and without affecting the obligations of any
other Guarantor hereunder.

SECTION 4.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 4.08. Right of Set-Off. In addition to any rights and remedies of the
Lenders provided by Law, upon the occurrence and during the continuance of any
Event of Default, each Lender and its Affiliates is authorized at any time and
from time to time, without prior notice to any Guarantor, any such notice being
waived by each Guarantor to the fullest extent permitted by applicable Law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by, and other Indebtedness at any time
owing by, such Lender and its Affiliates to or for the credit or the account of
the respective Guarantor against any and all obligations owing to such Lender
and its Affiliates hereunder, now or hereafter existing, irrespective of whether
or not such Lender or Affiliate shall have made demand under this Agreement and
although such obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness. Each
Lender agrees promptly to notify the relevant Guarantor and the Collateral Agent
after any such set off and application made by such Lender; provided, that the
failure to give such notice shall not affect the validity of such setoff and
application. The rights of each Lender under this Section 4.08 are in addition
to other rights and remedies (including other rights of setoff) that the
Collateral Agent and such Lender may have.

 

-6-



--------------------------------------------------------------------------------

SECTION 4.09. Governing Law; Jurisdiction.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK (EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN).

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS AGREEMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS AGREEMENT, OR THE TRANSACTIONS RELATED THERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH GUARANTOR AND THE COLLATERAL AGENT CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH
GUARANTOR AND THE COLLATERAL AGENT IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR OTHER DOCUMENT
RELATED THERETO.

SECTION 4.10. WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO THIS AGREEMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 4.10 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

SECTION 4.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 4.12. Security Interest Absolute. All rights of the Collateral Agent
hereunder and all obligations of each Guarantor hereunder shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Credit Agreement, any other Loan Document, any agreement with respect to any of
the Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any other Loan
Document, any other agreement or instrument, (c) any release or amendment or
waiver of or consent under or departure from any guarantee guaranteeing all or
any of the Obligations or (d) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Guarantor in respect
of the Obligations or this Agreement.

 

-7-



--------------------------------------------------------------------------------

SECTION 4.13. Termination or Release.

(a) This Agreement and the Guarantees made herein shall terminate with respect
to all Obligations upon the termination of the Aggregate Commitments and payment
in full of all Obligations (other than (x) obligations under Secured Hedge
Agreements not yet due and payable, (y) Cash Management Obligations not yet due
and payable and (z) contingent indemnification obligations not yet accrued and
payable) and the expiration or termination of all Letters of Credit.

(b) A Guarantor shall be automatically released from its obligations hereunder
upon such Guarantor ceasing to be a Material Subsidiary (as certified in writing
by a Responsible Officer).

(c) A Guarantor shall be automatically released from its obligations hereunder
upon the consummation of any transaction or designation permitted under the
Credit Agreement as a result of which such Guarantor becomes an Excluded
Subsidiary or a JV Entity.

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this Section 4.13, the Collateral Agent shall execute and deliver
to any Guarantor, at such Guarantor’s expense, all documents that such Guarantor
shall reasonably request to evidence such termination or release. Any execution
and delivery of documents pursuant to this Section 4.13 shall be without
recourse to or warranty by the Collateral Agent.

SECTION 4.14. Additional Guarantors. Any Person required to become party to this
Agreement pursuant to Section 6.11 of the Credit Agreement may do so by
executing and delivering a Guaranty Supplement and such Person shall become a
Guarantor hereunder with the same force and effect as if originally named as a
Guarantor herein. The execution and delivery of any such instrument shall not
require the consent of any other Guaranty Party hereunder. The rights and
obligations of each Guaranty Party hereunder shall remain in full force and
effect notwithstanding the addition of any new Guaranty Party as a party to this
Agreement.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

-8-



--------------------------------------------------------------------------------

WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of the
day and year first above written.

 

EGL HOLDCO, INC.

as Guarantor

By:  

/s/ Jason Wright

  Name:   Jason Wright   Title:   President

EPICOR SOFTWARE CORPORATION,

as Guarantor

By:  

/s/ John D. Ireland

  Name:   John D. Ireland   Title:   Senior Vice President and General Counsel

ACTIVANT GROUP INC.,

as Guarantor

By:  

/s/ Kathleen M. Crusco

  Name:   Kathleen M. Crusco   Title:   Chief Financial Officer

ACTIVANT SOLUTIONS INC.,

as Guarantor

By:  

/s/ Kathleen M. Crusco

  Name:   Kathleen M. Crusco   Title:   Chief Financial Officer

ACTIVANT INTERNATIONAL

HOLDINGS, INC.,

as Guarantor

By:  

/s/ Kathleen M. Crusco

  Name:   Kathleen M. Crusco   Title:   Chief Financial Officer

 

-9-



--------------------------------------------------------------------------------

HM COOP LLC,

as Guarantor

By:  

/s/ Kathleen M. Crusco

  Name:   Kathleen M. Crusco   Title:   Chief Financial Officer

SPECTRUM HUMAN RESOURCE SYSTEMS CORPORATION,

as Guarantor

By:  

/s/ John D. Ireland

  Name:   John D. Ireland   Title:   President

CRS RETAIL SYSTEMS, INC.,

as Guarantor

By:  

/s/ John D. Ireland

  Name:   John D. Ireland   Title:   President



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA

as Collateral Agent

By:  

/s/ Yvonne Brazier

  Name:   Yvonne Brazier   Title:   Manager, Agency



--------------------------------------------------------------------------------

EXHIBIT I

TO THE GUARANTY

FORM OF GUARANTY SUPPLEMENT

SUPPLEMENT NO. [    ] (this “Guaranty Supplement”), dated as of [            ],
to the Guaranty dated as of May 16, 2011 among EGL HOLDCO, INC. (“Holdings”),
certain subsidiaries of the Borrower (as defined below) from time to time party
hereto and ROYAL BANK OF CANADA, as Collateral Agent.

A. Reference is made to (i) the credit agreement dated as of May 16, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among EAGLE PARENT, INC., as borrower (the “Borrower”), Holdings,
ROYAL BANK OF CANADA, as administrative agent (in such capacity, the
“Administrative Agent”), as collateral agent (in such capacity, the “Collateral
Agent”), ROYAL BANK OF CANADA as swing line lender (in such capacity, the “Swing
Line Lender”), each Lender from time to time party thereto and each other party
thereto and (ii) the Guaranty referred to therein (such Guaranty, as in effect
on the date hereof and as it may hereafter be amended, supplemented or otherwise
modified from time to time, together with this Guaranty Supplement, being the
“Guaranty”). The capitalized terms defined in the Guaranty or in the Credit
Agreement and not otherwise defined herein are used herein as therein defined.

B. The Guarantors have entered into the Guaranty in order to induce the Lenders
to make Loans and the L/C Issuers to issue Letters of Credit and the Hedge Banks
to enter into Secured Hedge Agreements. Section 4.14 of the Guaranty provides
that subsequently acquired or wholly owned direct or indirect Intermediate
Holding Companies and additional Restricted Subsidiaries may become Guarantors
under the Guaranty by execution and delivery of an instrument in the form of
this Guaranty Supplement. The undersigned (the “New Guarantor”) is executing
this Supplement in accordance with the requirements of the Credit Agreement to
become a Guarantor under the Guaranty in order to induce the Lenders to make
Loans and the L/C Issuers to issue Letters of Credit and the Hedge Banks to
enter into Secured Hedge Agreements from time to time under the terms of the
Credit Agreement.

Accordingly, the Collateral Agent and the New Guarantor agree as follows:

SECTION 1. Obligations Under the Guaranty. In accordance with Section 4.14 of
the Guaranty, the New Guarantor by its signature below becomes a Guarantor under
the Guaranty with the same force and effect as if originally named therein as a
Guarantor and the New Guarantor hereby (a) agrees to all the terms and
provisions of the Guaranty applicable to it as a Guarantor thereunder and
(b) represents and warrants that the representations and warranties made by it
as a Guarantor thereunder are true and correct on and as of the date hereof.
Each reference to a “Guarantor” or “Guaranty Party” in the Guaranty shall be
deemed to include the New Guarantor and each reference in any other Loan
Document to a “Guarantor”, “Guaranty Party” or a “Loan Party” shall also be
deemed to include the New Guarantor. The Guaranty is hereby incorporated herein
by reference.

SECTION 2. Representations and Warranties. The New Guarantor represents and
warrants to the Collateral Agent and the other Secured Parties that this
Guaranty Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms.



--------------------------------------------------------------------------------

SECTION 3. Delivery by Telecopier; Electronic Transmission. Delivery of an
executed counterpart of a signature page to this Guaranty Supplement by
telecopier or other electronic transmission shall be effective as delivery of an
original executed counterpart of this Guaranty Supplement.

SECTION 4. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.

(a) THIS GUARANTY SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK (EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN).

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS GUARANTY SUPPLEMENT OR IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS GUARANTY SUPPLEMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND
BY EXECUTION AND DELIVERY OF THIS GUARANTY SUPPLEMENT, EACH GUARANTOR AND THE
COLLATERAL AGENT CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH GUARANTOR AND THE COLLATERAL
AGENT IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF
VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF THIS GUARANTY SUPPLEMENT OR OTHER DOCUMENT RELATED THERETO.

(c) EACH PARTY TO THIS GUARANTY SUPPLEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS
GUARANTY SUPPLEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS GUARANTY
SUPPLEMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS GUARANTY SUPPLEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 4(C) WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY
JURY.

SECTION 5. Affirmation. Except as expressly supplemented hereby, the Guaranty
shall remain in full force and effect.

SECTION 6. Severability. In case any one or more of the provisions contained in
this Guaranty Supplement should be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein and in the Guaranty shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.



--------------------------------------------------------------------------------

SECTION 7. Notice. All communications and notices hereunder shall be in writing
and given as provided in Section 4.01 of the Guaranty.

SECTION 8. Reimbursement. The New Guarantor agrees to reimburse the Collateral
Agent for its reasonable out-of-pocket expenses in connection with this Guaranty
Supplement, including the reasonable and documented fees, other charges and
disbursements of counsel for the Collateral Agent.

[Remainder of Page Intentionally Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor and the Collateral Agent have duly
executed this Guaranty Supplement as of the day and year first above written.

 

[NAME OF ADDITIONAL GUARANTOR] By:  

 

  Name:   Title:

ROYAL BANK OF CANADA,

as Collateral Agent

By:  

 

  Name:   Title: